Russell, Chief Justice,
dissenting. I concur most heartily in the judgment of the majority as to the demurrer. I dissent from the ruling to the effect that the evidence adduced upon the interlocutory hearing was insufficient to authorize a finding that the husband in managing and controlling the farm of the plaintiff was acting as her agent for that purpose. While there was no direct evidence upon the question, yet from all the facts and circumstances and the relation of the plaintiff with her deceased husband *77the evidence authorized the inference that he was acting as her agent.